Mr. President, I am profoundly pleased and privileged to offer you the sincere congratulations of Indonesia's delegation upon your election as President of the twenty-ninth session of the General Assembly. Your statesmanship and your untiring efforts and well-known accomplishments in the cause of peace and a more equitable world order are justly recognized throughout the international community. We are confident therefore that, although the problems before this Assembly are grave and many, we will, under your guidance, be able to find satisfactory answers to them. The fact that you have been called upon to serve in this post of distinction at the present moment gives my delegation added satisfaction, for we see in you not only an eminent son of Africa and of the Arab nation but also one of the outstanding leaders of the non-aligned world as well. At a time of great opportunity as well as oT great challenge, the non- aligned countries have an important role to play in the promotion of global peace, progress and prosperity. It seems to my delegation most appropriate that these forces for peace and progress are exemplified in the person of the President of the General Assembly.
2.	My delegation would also like to take this opportunity to convey its deep appreciation to the outgoing President, the representative of Ecuador, Mr. Leopoldo Benites, who has shown admirable qualities of leadership in a period marked by momentous events.
3.	It is with great satisfaction that my delegation welcomes the new Members of the Organization. Representing a country situated so close to southern Asia, my delegation takes special pleasure in welcoming Bangladesh to membership in the United Nations. The admission of this new State manifests a further step in the efforts to heal the wounds of war and strife in the recent history of the region and, it is to be hoped, marks the beginning of an era no longer plagued by enmity and distrust but characterized by friendly relations and close co-operation.
4.	I would further like to welcome Grenada as a fellow Member in our midst. My delegation is convinced that Grenada's commitment to the principles of the Charter and the goals of the United Nations will enable it to play a significant role in the work of our Organization.
5.	Our warm welcome also goes to Guinea-Bissau upon its admission to the United Nations, as we greeted with equal joy its berth as an independent nation on 24 September 1973. The process leading to the independence of Guinea-Bissau was a long and arduous one, spanning almost twp decades of political struggle and 10 years of uninterrupted and determined armed struggle. Guinea-Bissau's entry now as a full-fledged partner in the work of the Organization for global peace and progress cannot but be greeted with deep satisfaction.
6.	My delegation expects that before long we shall also have the pleasure of welcoming Mozambique and Angola as Members of the Organization.
7.	In expressing our satisfaction at the admission of Guinea-Bissau to the United Nations, we in Indonesia welcome the recent changes in Portugal's policy vis-a-vis the colonial Territories under its administration. A new page has now been opened in the history of Portugal's relations not only with those Territories but also with the continents of Africa and Asia and with all freedom-loving peoples in the world. This development indeed constitutes a beacon of hope for all those who are still fettered by the bonds of colonialism, apartheid and racism. But until all peoples who are still denied their inalienable rights to self-determination achieve their rightful place in the world community, the United Nations should not slacken its efforts to further the process of decolonization.
8.	The past year has witnessed profound political, economic, social and technological developments which have themselves caused fundamental changes in relations among nations and peoples. As I have just remarked, it has been a year notable both for its great challenges and for its great opportunities.
9.	On the one hand, the international community has been confronted with problems of a magnitude and complexity unprecedented in our experience; on the other hand, these very conditions have offered unique opportunities to the Organization and to the world at large. If we possess the necessary vision and courage and, above all, the required political 
will, we may yet utilize these opportunities in order to lay the foundations of new economic and political relationships that would move the world closer towards the establishment of a more just and more durable order and towards a more equitable distribution of the world's wealth.
10.	The need for change in the character of inter-national relations is now universally recognized. It is clear, however, that as to the nature and the timing of such change, as well as with regard to the modalities of achieving it, wide differences of opinion still exist within the international community.
11.	Concurrent with the recognition of the need for change, there is a growing awareness that the problems now confronting the world cannot be resolved by any single nation or group of nations acting on its own; they can be overcome only by the joint efforts of the entire world community which recognizes that global interdependence requires global cooperation.
12.	One encouraging result of this new awareness is that the United Nations has been called upon to play an ever-expanding role as the organ of the inter-national community best suited to dealing with the problems created by our increasing interdependence. Thus it may be useful to take this occasion to scrutinize the record of the Organization over the past year and to evaluate the manner in which the United Nations has exercised its growing role in the new international situation.
13.	One of the gravest challenges posed to the Organization last year was how to cope with the renewed outbreak of full-scale hostilities in the Middle East, which again jolted the world dangerously close to the brink of global conflict.
14.	My delegation is satisfied that the United Nations proved itself capable of meeting that challenge. The substantial role that the United Nations played in establishing the cease-fire in the Middle East and in arranging the troop disengagement agreements in the Sinai and on the Golan Heights is generally recognized. The Organization was equally instrumental in the creation of the United Nations Emergency Force, which has enabled it to act firmly in maintaining the cease-fire. And it is a particular honor for Indonesia to be able to contribute a contingent to the Force at the request of the Security Council.
15.	While we may thus be reasonably satisfied with the role that the United Nations has played and will continue to play in the Middle East, my delegation must reiterate its view that unless the root-causes of the Arab-Israeli conflict are removed and until some fundamental requisites are met, no lasting peace can be achieved in that troubled region.
16.	An integral and just solution of the Middle East problem can be achieved only if all relevant General Assembly and Security Council resolutions are implemented consistently. Israeli aggression must be terminated and all Arab territories occupied since 1967 must revert back to their lawful owners. The Holy City of Jerusalem must be returned to Arab custody and Israel must rescind all measures it has taken to alter the status and character of that City. Furthermore, my delegation is convinced that the Middle East will remain an arena of conflict and bloodshed as long as the Palestinian people are denied their fundamental rights, including the right to self-determination.
17.	Indonesia is encouraged by the prospect of peace that has been opened by the Geneva negotiations. But whatever success these negotiations may achieve in all other fields, a satisfactory solution of the Palestinian aspect of the problem will remain a condition sine qua non for the return of a stable peace in the Middle East. The participation of Palestinian representatives in all talks affecting their future is, therefore, a matter of great importance.
18.	It is with these considerations in mind that Indonesia joined many other delegations in proposing that the item entitled "Question of Palestine" be included in the agenda of this session [AI9742 and Add. I-4}.
19.	Hardly had the initial foundations been laid for a peaceful solution of the Middle East problem when another challenge presented itself before the Organization. In July this year the world was startled by the coup d'etat against President Makarios of Cyprus. This event, and the Turkish intervention which followed, has given the Cyprus problem a dangerous dimension.
20.	What we see in Cyprus is the tragedy of two communities compelled by realities to live together but unable to agree among themselves how to do so in peace and harmony. In their implications, how-ever, the recent developments in Cyprus go beyond the unhappy fate that has befallen its two communities, as these developments not only imperil the independence and territorial integrity of that country but also pose a serious threat to the peace and security of the Mediterranean region.
21.	My delegation is deeply aware of the complexities of the problem and of its long and bitter political background. It is not easy, nor is it necessary, to try to apportion the blame to one or the other party, as the two communities must continue to live together. What is of cardinal importance now is to get all parties concerned back to the negotiating table to create conditions in which it will be possible for the people of Cyprus themselves to determine their future.
22.	Indonesia holds the view that Cyprus should remain an independent, sovereign and non-aligned country. A new constitutional framework should be worked out that can guarantee the rights of each community and enable them to live in harmony with one another, so that a true Cypriot national identity may develop.
23.	Allow me now to turn to a conflict in a region nearer to Indonesia. I refer to the ongoing war and bloodshed in IndoChina. The peoples of Asia and, for that matter, people all over the world are gravely concerned that, almost two years after the signing of the Paris agreement, peace still proves elusive in Viet Nam. This agreement could provide a basis for resolving the long and bitter conflict, which in its toll of human lives and material damage far exceeds the magnitude of either the Middle East or the Cyprus conflict. My delegation notes with regret, however, that there is as yet little evidence of the necessary goodwill of the parties directly concerned to implement the agreement, especially that part providing for a political settlement. Thus the situation is allowed to deteriorate, increasing the likelihood of full-scale war again breaking out in Viet Nam.
24.	Indonesia has been in a position to make a modest contribution to the efforts to implement the Paris agreement on Viet Nam through its membership in the International Commission of Control and Supervision. Indonesia will continue to serve in the Commission as long as it thinks that its participation can indeed contribute to the restoration of genuine peace in Viet Nam.
25.	In the same way, the tragic situation in the Khmer Republic is a source of deep concern to Indonesia. The sacrifices in human lives and suffering which this conflict has exacted, as well as its potential to cause wider instability in the region, make us fervently hope that a peaceful solution to this problem will be achieved through negotiations among the contending factions of the Khmer people themselves. The way in which this problem is now being presented to the Assembly, therefore, cat es the greatest misgivings to my delegation.
26.	It remains Indonesia's considered view that the Khmer people should be given the opportunity to resolve their own problems in peace, free from out-side intervention or imposition, and to decide for themselves the leadership they want and the system of government under which they choose to live.
27.	We are against the idea cf the imposition of a government and a leadership on the Khmer people by the United Nations. We would fully support United Nations intervention in the Khmer problem, however, if indeed such intervention would lead to the ending of the fighting among the Khmers and to a peaceful overall solution.
28.	We are convinced that to impose a leadership and a government on the Khmer people by United Nations resolution will not bring about a solution to the conflict, will not end the fighting and the blood-shed among the Khmers, but will, on the contrary, intensify and prolong them. Thus, it would be a tragic irony indeed if the United Nations, after so many years of non-involvement in IndoChina, now suddenly decided to intervene, not to bring peace but, in effect, to encourage and prolong conflict and bloodshed among the Khmers.
29.	If the United Nations is to take action, then to my delegation's view, it would, be more in accordance with the purposes and principles of the Charter if the General Assembly were to appeal to the contending parties to stop the fighting and start negotiations for a peaceful solution acceptable to all the Khmer people. In this connexion, I would like to refer to the offer made on 9 July 1974 by the Government of the Khmer Republic in Phnom Penh, to start negotiations, with no preconditions and with any representative of the Khmers on the other side, in order to find a peaceful solution to their conflict and end the killing among brothers. My delegation believes that this offer should be welcomed by the Assembly as one fully in conformity with the spirit of all United Nations endeavors to seek peaceful solutions to problems through negotiation.
30.	Allow me now to reiterate briefly my Government's position with regard to the question of national leadership in Cambodia.
31.	We have nothing against Prince Sihanouk or the so-called "Royal Government of National Union of Cambodia". In fact, the Indonesian people respect Prince Sihanouk for his role in the struggle of the Khmer people for independence and sovereignty. But the Khmer Parliament his own Parliament elected by the Khmer people in accordance with the Khmer Constitution, deposed him, and he is now making his claim to national leadership as an exile, from the capital of a foreign country.
32.	As a matter of principle, Indonesia is against the recognition of a government-in-exile as long as there exists in the country itself a national government which is lawfully established and accepted by the people on the basis of their own constitutional processes.
33.	If the Assembly were to embark upon recognition of such regimes in exile this would not only be tantamount to interfering in the domestic jurisdiction of a State but would indeed set a precedent which would endanger the very structure of the United Nations. Today this question concerns the Khmer Republic; tomorrow it may concern another country, perhaps one of those which now support the idea of recognizing a regime in exile because of feelings of solidarity with a person or a group representing certain political beliefs or because of emotional considerations. I would strongly suggest, therefore, that the choice be allowed to remain with the people and that the United Nations not be permitted to introduce the practice of imposing a government upon a people.
34.	Ranging further afield in the Asian region, my delegation notes with regret that in the two years following the joint communique of 4 July 1972 issued by the Governments of North Korea and South Korea, the dialog between them has achieved little progress. Prospects for reconciliation have been further diminished now that this dialog has been indefinitely suspended. We believe that it would be useful for both sides to resume their interrupted dialog at an early date and exert renewed efforts to implement the principles enunciated in their joint communique.
35.	This year the Assembly is again considering the question of Korea. My delegation agrees with the view that the United Nations should end its military presence in Korea. It is indeed high time that the state of war which still formally exists between the United Nations and the Democratic People's Republic of Korea was terminated. However, as the United Nations military involvement in Korea is based upon a Security Council resolution, it is the view of my delegation that the Assembly should request the Security Council to take promptly the necessary action for the termination of such United Nations military presence. At the same time, my delegation thinks that an alternative machinery should be found to guarantee the continuation of the cease-fire along the armistice line, and that the United Nations should assist, in whatever way is possible, in the efforts of both parts of Korea to achieve reunification through peaceful negotiations.
36.	As far as the presence of foreign troops in a country is concerned, it has always been Indonesia's conviction that such presence will not contribute to peace and security. As for ourselves, we cannot accept the presence of foreign troops or foreign military bases on our country's territory. However, every sovereign State has the right to conclude bilateral agreements with other States to allow such presence on its territory for national defense purposes, and as long as it is not directed against another State.
37.	If there are focal points of crisis on the Asian scene, there is also a brighter side to the picture.
38.	It is with great satisfaction that Indonesia welcomes the formation of the Provisional Government of National Union in Laos. We hope that this achievement will usher in an era of peace and stability in a country that has been a bitter battleground for more than 20 years. We also hope that these developments in Laos will equally contribute to the improvement of the political climate in the region, and serve as an example worthy of emulation by contending parties in other parts of IndoChina.
39.	Recent developments in South Asia have, as I remarked earlier, opened a new chapter in the political history of that region. Thanks to the statesmanship displayed by the leaders of India, Pakistan and Bangladesh, the door is open to a new era of greater peace, mutual co-operation and understanding.
40.	It is with particular satisfaction that my delegation refers to the developments in South-East Asia, specifically with regard to the efforts of the Association of South-East Asian Nations [ASEAN] to foster more effective regional co-operation. Whereas ASEAN was initially founded to promote economic, technical and cultural co-operation, it has also provided the opportunity to the member countries to deal with political aspects- of regional problems as well. We are pleased to note that these activities have led to the development of increasingly closer patterns of co-operation, which in turn have strengthened the Association as a whole, making it more viable and meaningful to its members. Last year's decision to establish a permanent ASEAN secretariat in Jakarta is another logical step forward in the Association's efforts to consolidate its gains, and to give greater coherence to ASEAN.
41.	As part of this policy of devoting our efforts and resources to the economic betterment of our nation in conditions of peace and tranquility, Indonesia, together with other nations in the region, has consistently endeavored to maintain the Indian Ocean as a zone of peace, free from great-Power rivalry and military escalation. To this end, Indonesia has given active support to Sri Lanka's initiatives concerning the Indian Ocean as well as to the relevant United Nations resolutions on this important issue. However, much remains to be done if this idea is to materialize.
42.	It is with deep concern that my delegation views the increasing military presence of the great Powers in the region of the Indian Ocean, which poses a serious setback to the efforts of the nations of the area to keep great-Power arms rivalry out of the Indian Ocean.
43.	We should like to urge the great Powers concerned not to continue on their path of arms com-petition in the Indian Ocean, as the pursuit of such a path will endanger the peace and tranquility not only of the area, but of the whole world.
44.	The international community has been seized for a long period with the problem of establishing a new regime of the sea, one which will not only guarantee the sound management and equitable distribution of the ocean'.s wealth, but which will also accommodate the diverse and conflicting national interests created by existing outdated rules of the law of the sea or by the existence of legal vacuums. As an archipelagic State, Indonesia, by virtue of its geographical composition, attaches the greatest importance to the Third United Nations Conference on the Law of the Sea. This composition brings with it special needs and imperatives relating to the maintenance of Indonesia's national sovereignty, political unity and territorial integrity. At the same time it also entails special responsibilities relating to the interests of the international community, responsibilities 'which the Government of Indonesia has always been willing to shoulder and to discharge, now and in the future.
45.	Indonesia expects, on the other hand, that other States, especially those which, on the basis of previous practice, are enjoying a privileged position in the use of the seas, will adapt themselves to the changes that have taken place and are now taking place in the world. The issues involved in a reformulation of the law of the sea should be approached on the basis of sovereign equality and equity and not on those Of power relationships, either economic or military.
46.	While noteworthy and encouraging progress has been recorded in several fields in the political sphere, it is dismaying to find that this is not matched with commensurate progress in the field of economic and social development.
47.	The picture here is one of gloom and pessimism. In this respect, the world is still starkly divided be-tween developing and developed countries. And it is becoming abundantly clear that, despite strenuous efforts to reverse the trend, the gap between the developing and the developed countries continues to widen with each passing year while the burden of international poverty is increasing rather than declining.
48.	This is certainly not a new subject. But it will continue to be raised at every opportunity, not only to demonstrate our concern and anxiety, but also to underscore the point that such an imbalance in international economic growth cannot be conducive to a peaceful, stable and just world order.
49.	The series of global crises, thoroughly exposed and analyzed during the sixth special session of the General Assembly last May, has thrust into prominence the inescapable reality of interdependence among nations, the inter-connexion of problems and the necessity of joint and concerted action to solve them.
50.	The Declaration on the Establishment of a New International Economic Order [resolution 3201 (S-Vl)], together with the Program of Action [resolution 3202 (S-VI)], adopted by the special session, provide us with a broad framework for concerted action to help rectify the inequities and injustices of the present economic system.
51.	The world cannot continue to be apathetic or unresponsive to the basic problems of the developing countries which are facing inadequate food supplies, rapid population growth, unemployment, sharp price increases of capital goods badly needed for development, and technological backwardness.
52.	As regards the food problem, the assessment of the world food situation clearly shows that, unless effective actions are taken quickly, the food crisis will soon assume catastrophic proportions particularly affecting the developing countries. The forth-coming World Food Conference, therefore, should, in our view, agree on an effective program of action, comprising co-ordinated international efforts to secure the flow of food aid and provide for world food security and a long-term world food policy. Such a program should lead to a fundamental remedy of recurrent world food scarcity, inter alia, by increasing food production in the developing countries.
53.	Closely connected with the problem of food is the problem of rapid population growth in a great number of developing countries. The convening of the World Population Conference in Bucharest last August is testimony to the universal recognition that the population problems faced by many countries are problems of world-wide magnitude and concern which require concerted national and international actions to achieve their solutions.
54.	The World Population Conference adopted a World Population Plan of Action as a constituent part of overall economic and social development policies. This Plan of Action has underlined the fact that whatever population policy is pursued, rapid population growth in the years to come necessitates an acceleration of economic and social development through a more just utilization of resources, capital and technology, in the spirit of the Declaration on the Establishment of a New International Economic Order."
55.	The efforts to expand and diversify markets for the commodities, semi-manufactured and manufactured products of the developing countries continue to be adversely affected by world-wide inflation and recurrent international monetary instability, at a time when there is urgent need for increased export earnings and enlarged employment opportunities. The multilateral trade negotiations which are designed to give a new impetus to ever greater liberalizatioiTof trade and the improvement of the international framework for the conduct of world trade have not even begun. The decline of official development assistance to developing countries has further affected efforts for the sustained economic and social development of these countries.
56.	It is essential, therefore, that substantial progress also be made in these vital areas of trade and development assistance which are crucial to the efforts to establish a new world economic order. In this context, in the interest of both the developed and developing countries, we earnestly hope that the developed countries could display the required political will by removing whatever reservations they may still have in order to enable the speedy implementation of the Declaration and the Program of Action. Only in this way and by collective efforts on the part of both developed and developing countries can we move toward a more just, more prosperous and more secure world.
57.	The draft Charter of Economic Rights and Duties of States, which will be considered under agenda item 482 and which is still being negotiated at present, will certainly enhance the realization of the new economic order. It is to be hoped that these negotiations will be concluded successfully to enable the timely submission of the draft to this session of the General Assembly for consideration and adoption. The adoption of this Charter will, we believe, also facilitate the work of the proposed institutional machinery to deal with transnational corporations, whose role and activities exercise an increasingly important bearing on international relations.
58.	The whole process of restructuring the present economic system will culminate in September 1975 in the seventh special session of the General Assembly, which will be devoted solely to development and international economic co-operation. All of us have a vital stake in the success of that session and all efforts should therefore be made to enable it to contribute fully to the establishment of the new international economic order.
59.	The Indonesian delegation is also looking for-ward to the successful conclusion of the mid-term review of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], to be held in April 1975. The findings and conclusions of this review will be of particular importance to the smooth conduct of our deliberations in the forthcoming special session.
60.	There should also be no doubt that this special session will take into account the results of the World Population Conference, the World Food Conference, the multilateral trade negotiations within the frame-work of GATT and the Second General Conference of UNIDO, all of which have an important bearing on the realization of the new international economic order.
61.	The successful conclusion of the special session will undoubtedly have a positive effect on our efforts to reach agreement at the fourth session of UNCTAD on the new approaches now being initiated by the Secretary-General of UNCTAD in the important areas of commodities, financial and technical co-operation, economic co-operation among the developing countries and transfer of technology.
62.	Within the current changing international situation it is worth while noting two developments which will determine in a significant wry the stability and resilience of Indonesia in particular and the region of South-East Asia in general during the second half of this- decade. I refer to Indonesia's second development plan and to the co-operation of the nations of South-East Asia within the framework of ASEAN..
63.	Our second five-year development plan, which started in April 1974, is a continuation and acceleration of the development efforts made during the first five-year development plan. In the second plan, increased food production, the development of agro-allied industries and infrastructure remain the central points of our development strategy. Increased efforts will be made towards accelerating growth in the production of natural resources, including mineral products. The benefits to be derived from those sectors will, we believe, contribute significantly to an increase in domestic products and to the easing of foreign-exchange constraints on development, as well as to the creation of new employment opportunities. That, in turn, will induce a better distribution of wealth and income.
64.	In attaining our national development objectives, natural resources will therefore be optimally exploited consistent with the preservation of environmental conditions and the protection of the interests of future generations. The involvement of the people in the development process and in social welfare development will also become focal points of our second development plan.
65.	AH those activities will need huge funds, far greater than before, in order to increase the momentum of development and to enable us to improve the standard of living of the people. It is the policy of the Indonesian Government, therefore, to direct all efforts to the maximum extent possible towards mobilizing its financial resources for development, including its domestic resources, and at the same time towards increasing export earnings.
66.	The magnitude of Indonesia's development efforts is exemplified by the fact that Indonesia's per capita income still falls in the lowest income brackets on the international scale, due to the size of our population and its high growth rate. That fact has necessitated substantial food imports, which continue to exert a considerable drain on our foreign- exchange reserves. By way of illustration, despite steady increases in our food production, our annual imports of rice and fertilizers remain on the order of $US 1,500 million. The recent favorable development in Indonesia's balance-of-payments position should therefore be viewed in the perspective of our huge import requirements to fulfill the basic necessities of the people and of our increased development activities, which far exceed Indonesia's present financial capabilities. Consequently, external development assistance will be required for a further period to complement our domestic financial re-sources.
67.	For those reasons, the Government of Indonesia regretfully finds itself unable at this stage to contribute to the proposed Special Fund to be established under the Program of Action on the Establishment of a New International Economic Order. That should not, however, be interpreted to mean that Indonesia does not want to participate in any effort to enhance development co-operation among the developing countries through the machinery of certain specific development funds. In that regard, I can mention Indonesia's active participation in the initiation of the Islamic Development Bank, which is to be established soon and to have as its declared objective the mobilization of financial and other resources and the promotion of domestic savings and investment among its members.
68.	In the same vein, we might also mention the recent decision of the secretaries-general of ASEAN to the effect that specific measures will be taken to alleviate the problems of raw-materials shortages among its members. In that particular case, Indonesia will make an effort to provide some form of aid to the other members of ASEAN within its limited capacity.
69.	With regard to regional co-operation with ASEAN, that organization has now entered its second stage of operations,. Whereas the first stage was devoted to consolidation, in the second stage ASEAN will have to move more rapidly towards actual realization of economic co-operation in various fields. Particular reference must also be made to co-operation in the industrial field, which will lead to concrete results in the form of setting up ASEAN industrial projects to provide the goods and services necessary to raise the people's standard of living and to improve economic viability.
70.	Our summary review of some of the problems and challenges which the international community will have to face now and in the immediate future clearly shows how crucial a role the United Nations can and must play within the prevailing pattern of global interdependence.
71.	In the light of the all-encompassing process of transition and change through which the world is going, and in the face of problems it is far beyond the scope and capacity of single nations to contend with, there seems to be dawning a new realization of the necessity to forge a fundamentally different kind of global co-operation and global co-ordination among the nations of the world. No international organization other than the United Nations possesses the inherent capacity, universality and credibility to assume the indispensable task of acting as the central instrument and principal catalyst in this common venture.
72.	I cannot, therefore, but whole-heartedly endorse the plea of the Secretary-General, so eloquently summed up in the introduction to his report on the work of the Organization [Al9601IAiid.l], that the widest possible effort and political will on the part of all Member States should be mustered so as to enable the Organization effectively to meet the overwhelming challenges of our time and to be truly fashioned into a lifeline to a better human society in the future.
